On Motion for Rehearing.
Appellee has filed a motion for rehearing in which he complains of that portion of our judgment which rendered judgment in favor of appellants John A. Speckels, Mrs. Johanna Carter, Mrs. Clara Weikel, T. F. Weikel, Albert Speckels, Norma Speckels, Elton Speckels, and Gustav Speckels, against appellee, Walter Kneip, for the sum of $616, this being the sum received by him from the proceeds of the sale of the property in question. In this respect our judgment was erroneous.
It does appear from the certificate of the Clerk of the District Court of Fayette County, attached as an exhibit to appellee's "Motion to Dismiss as Moot," that the property was sold under order of sale of date August 27, 1941, and that from the proceeds of such sale, appellee, Walter Kneip, received $616. However, we have concluded that we were without power to render judgment in favor of appellants against appellee for this sum. Although the amount is certain, it arises out of transactions which occurred after the trial, and can be adjudicated only in a separate suit. Wagner v. Hudler, Tex. Civ. App. 218 S.W. 100; 3 Tex.Jur. p. 1114, § 780.
The motion for rehearing is granted, and the judgment of this court is reformed so as to eliminate that portion thereof which renders judgment in favor of appellants against appellee, Walter Kneip, for $616. This action is without prejudice to appellants John A. Speckels, Mrs. Johanna Carter, Mrs. Clara Weikel, T. F. Weikel, Albert Speckels, Norma Speckels, Elton Speckels, and Gustav Speckels, or any of them, to recover from appellee, Walter Kneip, such sum received by him from the proceeds of the sale of said property, as they may show themselves entitled to. In all other respects the judgment of this Court is approved and the motion for rehearing overruled.
Granted in part and overruled in part.
This opinion directed to be written and is adopted by the Court.
WALTHALL, J., not participating.